Order entered March 13, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00075-CR

                            WINTER KAY ARTHUR, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the County Court at Law No. 2
                                Kaufman County, Texas
                         Trial Court Cause No. 16-30605-CC2-M

                                           ORDER
       This appeal is REINSTATED.

       Pursuant to the Court’s January 22, 2019 order, the trial court has filed findings of fact

and a conclusion of law regarding the two-part video exhibit filed in the appellate record as

“Amend State’s Exhibit 4.” Among its findings, the trial court finds that Part 001 of amended

State’s Exhibit 4 was played to the jury while Part 002 was not. The trial court concludes that

Part 002 of amended State’s Exhibit 4 was not admitted into evidence or played to the jury. The

trial court recommends that the Court grant the State’s November 27, 2018 motion to correct the

amended reporter’s record and that we strike Part 002 of amended State’s Exhibit 4.

       We ADOPT the trial court’s findings, conclusion, and recommendation as stated above.
       We GRANT the portion of the State’s November 27, 2018 motion seeking to correct the

amended reporter’s record. We STRIKE “Amend State’s Exhibit 4 Part 002” from the record

on appeal.


                                                 /s/   BILL PEDERSEN, III
                                                       JUSTICE




                                           –2–